Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141233(42)                                                                                          Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  SHELLY SCHELLENBERG and DAVID                                                                        Diane M. Hathaway
  RIGGLE,                                                                                             Alton Thomas Davis,
           Petitioners-Appellants,                                                                                       Justices


  v                                                                 SC: 141233
                                                                    COA: 289801
                                                                    MTT: 00-313448
  BINGHAM TOWNSHIP,
           Respondent-Appellee.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s September
  27, 2010 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.

        DAVIS, J., not participating. I recuse myself and am not participating because I
  was on the Court of Appeals panel in this case. See MCR 2.003(B).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2010                   _________________________________________
         d1213                                                                 Clerk